DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/2021 has been entered.
 This office action addresses pending claims 238-241, 243-257, and 260-262. Claims 255-257 were previously withdrawn. Claim 238 was amended, claims 261-262 were added, and claims 258-259 were cancelled in the response filed 12/8/2021.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/8/2021 and 12/21/2021 were filed after the mailing date of the final office action on 9/8/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 238-240, 243, 250-251, 253-254, and 260-261 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dow et al. (US 7,255,960).
Regarding claim 238, Dow discloses an electrochemical system comprising a solid anode 46 and a catalytic surface 44 (cathode current collector) spaced from the anode (C2/L24-25). The anode is a metallic anode, including aluminum, magnesium, calcium, gallium, and aluminum alloy (C3/L44-47). Electrolyte and liquid caustic are introduced into the space simultaneously with and independent of the liquid catholyte; the mixture of liquid caustic, electrolyte, and liquid catholyte is continuously recirculated through the space (C2/L25-33); therefore, a single electrolyte solution in contact with both the anode and current collector, where the electrolyte solution is a catholyte comprising an oxidant. Further, because the liquid electrolyte and catholyte is continuously recirculated, the cell is considered to be a flow cell. A cathodic species is introduced as a liquid into the space between the anode and the catalytic surface (C2/L25-26).  A separator 52 is disposed between the metallic anode and the catalytic surface, and is capable of providing any necessary structural support (C4/L5-15). The catalytic surface reduces the liquid catholyte (C3/L55-56). 
Regarding claim 239, Dow discloses all of the claim limitations as set forth above. Dow teaches that the anode is metallic and can be aluminum or an aluminum alloy (C3/L44-46).
Regarding claim 240, Dow discloses all of the claim limitations as set forth above. Dow teaches the catalytic surface is an inert conductive substrate including, but not limited to, (C3/L49-52). Because Dow teaches carbon catalyzed with palladium, iridium or silver (all metals), Dow teaches carbon impregnated with a metal.
Regarding claim 243, Dow discloses all of the claim limitations as set forth above. Dow further teaches that the electrolytes include, but are not limited to, saltwater, seawater, liquid brine (C4/L40-43). Because saltwater, seawater, and liquid brine all include water, Dow teaches the limitation of the electrolyte solution comprising water as a solvent.
Regarding claims 250-251, Dow discloses all of the claim limitations as set forth above. Dow teaches that the liquid caustics include sodium hydroxide [a base] (C4/L18-21). 
Regarding claims 253-254, Dow discloses all of the claim limitations as set forth above. In addition, Dow discloses a cell which uses an aluminum anode and a catholyte comprising an oxidant of hypochlorite (C2/L25-33, C4/L29-31, C5/L66-C6/L2). Therefore the reaction in the electrochemical cell generates electricity for a load, and the reactants produce/generate hydrogen (because of the aluminum anode and the aqueous solution of hypochlorite (C4/L29-31).
Regarding claim 260, Dow discloses all of the claim limitations as set forth above. Dow additionally discloses the catholyte includes hypochlorite and a salt thereof (C4/L29-31, C5/L66-C6/L2).
Regarding claim 261, Dow discloses an electrochemical system comprising a solid anode 46 and a catalytic surface 44 (cathode current collector) spaced from the anode (C2/L24-25). The anode is a metallic anode, including aluminum, magnesium, calcium, gallium, and aluminum alloy (C3/L44-47). Electrolyte and liquid caustic are introduced into the space (C2/L25-33); therefore, a single electrolyte solution in contact with both the anode and current collector, where the electrolyte solution is a catholyte comprising an oxidant. A cathodic species is introduced as a liquid into the space between the anode and the catalytic surface (C2/L25-26).  A separator 52 is disposed between the metallic anode and the catalytic surface, and is capable of providing any necessary structural support (C4/L5-15). The catalytic surface reduces the liquid catholyte (C3/L55-56). Dow additionally discloses the catholyte includes hypochlorite and a salt thereof (C4/L29-31, C5/L66-C6/L2).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 241, 246-247, and 252 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dow et al. (US 7,255,960), as applied to claim 238 above, and further in view of O’Hara et al. (US 4,988,585).
Regarding claim 241, Dow discloses all of the claim limitations as set forth above. While Dow teaches a separator 52 is disposed between the metallic anode and the catalytic surface and any separator 52 capable of providing the necessary structural support and fluid flow can be used, for example mesh and honeycomb materials as are known and available in the art; Dow does not explicitly disclose wherein the porous, non-conductive spacer is selected from an organic polymer, fiberglass film, glass wool, wood, paper, cloth, cardboard and nylon.
(abstract) comprising a metal anode (C2/L35-40) with a cathode current collector (C2/L40). A separator is positioned between the metal anode and the cathode current collector (C2/L45-47). The separator can be made from a wide variety of materials, such as glass, plastics, cellulose, starch, etc., and can be paper, non woven glass separators, felted or woven fibers of plastic such as nylon, polyethylene, or porous cast vinyl polymer sheets (C9/L1-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any material of the cell glass, plastics, cellulose, starch, etc., and can be paper, non woven glass separators, felted or woven fibers of plastic such as nylon, polyethylene, or porous cast vinyl polymer sheets making the separator of O’Hara as the separator of Dow because Dow suggests any separator providing structural support and fluid flow can be used, and the materials of separators of O’Hara have a reasonable expectation of success as the separator material of Dow.
Regarding claims 246-247, Dow discloses all of the claim limitations as set forth above. While Dow discloses the electrolyte including caustic, electrolyte, and a catholyte (C4/L15-31), Dow does not explicitly disclose (claim 246) wherein the electrolyte solution further comprises a metal salt, and (claim 247) wherein the oxidant is a salt, and wherein the oxidant and metal salt have different anion components.
O’Hara teaches a liquid cathode electrochemical cell (abstract) comprising a metal anode (C2/L35-40) with a cathode current collector (C2/L40). O’Hara teaches that the solute for the cathode electrolyte can include [single or double] salts such Lewis acids or ionizable salts (C8/L23-24), includes aluminum fluoride, aluminum bromide, aluminum chloride, lithium (C8/L40-58). In addition, these salts have different anion components compared to the oxidant [persulfate] (C8/L17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine any of the single or double salts of O’Hara (including aluminum fluoride, aluminum bromide, aluminum chloride, lithium fluoride, lithium chloride, lithium bromide, sodium fluoride, sodium chloride, sodium bromide, potassium fluoride, potassium chloride, and potassium bromide, among others) with the electrolyte of Dow for the purpose of providing an ion conductor in the electrolyte.
In addition, the oxidant of Dow (hypochlorite) (C4/L29-31) has a different anion component compared to the single and/or double salts of O’Hara.
Regarding claim 252, Dow discloses all of the claim limitations as set forth above. Dow additionally discloses that the electrolyte solution comprises water (saltwater, seawater) (C4/L40-43), an oxidant (hypochlorite) (C4/L29-31), and a base (caustic, sodium hydroxide) (C4/L18-21). However, Dow does not explicitly disclose wherein the electrolyte also comprises a metal salt.
O’Hara teaches a liquid cathode electrochemical cell (abstract) comprising a metal anode (C2/L35-40) with a cathode current collector (C2/L40). O’Hara teaches that the solute for the cathode electrolyte can include [single or double] salts such Lewis acids or ionizable salts (C8/L23-24), includes aluminum fluoride, aluminum bromide, aluminum chloride, lithium fluoride, lithium chloride, lithium bromide, sodium fluoride, sodium chloride, sodium bromide, (C8/L40-58). In addition, these salts have different anion components compared to the oxidant [persulfate] (C8/L17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine any of the single or double salts of O’Hara (including aluminum fluoride, aluminum bromide, aluminum chloride, lithium fluoride, lithium chloride, lithium bromide, sodium fluoride, sodium chloride, sodium bromide, potassium fluoride, potassium chloride, and potassium bromide, among others) with the electrolyte of Dow for the purpose of providing an ion conductor in the electrolyte.

Claims 244-245 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dow et al. (US 7,255,960), as applied to claim 238 above, and further in view of Ogawa et al. (US 2015/0364789).
Regarding claims 244-245, Dow discloses all of the claim limitations as set forth above. While Dow teaches the electrolyte includes a liquid electrolyte as well as liquid caustic and catholyte (C4/L5-31), Dow does not explicitly disclose (claim 244) wherein the electrolyte solution comprises an alcohol as a solvent, or (claim 245) wherein the alcohol is ethanol.
Ogawa discloses an electrochemical cell comprising a zinc [metal] anode (abstract), a cathode, a separator, and an electrolyte ([0048]). The electrolyte can include an aqueous electrolyte solution comprising bases such as potassium hydroxide or sodium hydroxide ([0214]) or organic solvents including alcohols such as methanol, ethanol, butanol, among ([0214]). Ogawa teaches that additives (such as alcohols) prevents self-discharge and side reactions ([0213]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add ethanol (an organic solvent) as taught by Ogawa with the electrolyte of Dow for the purpose of preventing self-discharge and side reactions.

Claims 248-249 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dow et al. (US 7,255,960) in view of O’Hara et al. (US 4,988,585), as applied to claim 247 above, and further in view of Aluminum Industrie AG (CH245180A; hereinafter, CH245180A, cited in IDS of 2/17/2021, see machine translation).
Regarding claims 248-249, Dow discloses all of the claim limitations as set forth above. While Dow discloses a cell which uses an aluminum anode and a catholyte comprising an oxidant of hypochlorite (C2/L25-33, C4/L29-31, C5/L66-C6/L2), modified Dow does not explicitly disclose (claim 248) wherein the oxidant is a salt of peroxydisulfate and the metal salt is a metal salt of sulfate, (claim 249) wherein the peroxydisulfate salt is sodium peroxydisulfate and the metal sulfate salt is sodium sulfate, or (claim 260) wherein the oxidant is peroxydisulfuric acid, sodium peroxydisulfate, peroxymonosulfuric acid, a hypochlorite salt, or a combination thereon.
O’Hara teaches the cathode electrolyte can be an aqueous solution of persulfates (peroxysulfates) and the anode is aluminum (C8/L14-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the persulfates (a catholyte) of O’Hara with the (Dow at C4/L29-31). In addition, because O’Hara teaches that the persulfates operate in aqueous solutions, there is a reasonable expectation of success because Dow teaches an aqueous electrolyte/catholyte (C4/L29-31).
However, the combination is silent to the specific peroxydisulfate and sulfate.
CH245180A teaches of the use of sodium peroxydisulfate (sodium persulfate) and sodium sulfate as metal salts in a battery (lines 15-25, 30-36 of machine translation).
It would have been obvious for a person having ordinary skill in the art to use sodium peroxydisulfate (as taught by CH245180A) as the persulfate [a peroxysulfate] of Dow modified by O’Hara because O’Hara is silent to the specific persulfate used, and CH245180A teaches sodium peroxydisulfate suitable in a galvanic cell using metal anodes. In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the sodium sulfate salts described in CH245180A with the electrolyte cathode of Dow modified by O’Hara because CH245180A teaches the sodium salts can increase voltage (see page 1 of translation) with batteries with metal anodes.

Claim 262 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dow et al. (US 7,255,960), as applied to claim 260 above, and further in view of Brenner (US 5,718,986).
Regarding claim 262, Dow discloses all of the claim limitations as set forth above. While Dow discloses the catholyte includes hypochlorite and a salt thereof (C4/L29-31, C5/L66-C6/L2), Dow does not explicitly disclose wherein the hypochlorite salt is sodium hypochlorite.
(abstract). The battery includes a tank 12 in which an electrolyte 14 (single electrolyte solution) is confined (C2/L4-7, Fig 1). A pump is provided to drain tank 12 when the batter is not in operation and a reservoir 24 containing recycled or fresh electrolyte is provided for introducing electrolyte into tank 12 when the battery is to operate (C2/L7-11). Thus, the cell is configured as a flow cell.
Brenner teaches that the electrolyte can be a solution of sodium hypochlorite (C2/L29-31), and that sodium hypochlorite is readily available (C3/L12-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use sodium hypochlorite as taught by Brenner as the hypochlorite of Dow because Brenner teaches its use as a catholyte for an aqueous electrolyte as well as teaches that sodium hypochlorite is readily available.

Response to Arguments
Applicant’s arguments with respect to claim(s) 238 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725